DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The Examiner notes that the claims are drafted as a system with a list of structures (see claim 1, “control system,” “device and “impedance matching circuitry.”)  Thus, the claims are interpreted as apparatus type claims.  Thus, for instance, when the claim states “a microcontroller that controls a voltage applied to unwanted material” the limitation “that controls” is a functional language limitation and it limits the claim in that the structure must be capable of performing the functional language.  See MPEP 2114.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 9-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hughes (US 2014/0216936) in view of Morse (US 2001/0035342), both as submitted on Applicant's Data Disclosure Statement on 29 December 2018 and Olstowski (US 2005/0199484).
In regards to claim(s) 1, Hughes teaches a treatment system for treating an unwanted material in water (see generally Hughes at Abstract; para 3-4 and para 68-70 teaching the system for treating scale and microbes in water, thus capable of treating scale forming ions) comprising:
- a device comprising an in-line positive conductive element and an in-line negative conductive element (see Hughes at para 5 and 30), the elements configured to be surrounded and contacted by the water and to be capable of generating a time-varying, modulated electromagnetic field based on  at para 30 and 68 teaching the treatment probe being positioned so as to be in contact with the water to be treated; see also Hughes at para 31 teaching the device producing various time-varying electromagnetic fields to treat the water; see also Hughes at para 5, 33, 36 and 41 teaching the controlling of the electromagnetic field and waveform generator to give a desired output field having a desired frequency so as to be capable of operating at a desired frequency);
- a control system and a generator (see Hughes at para 30, 32 and 33 teaching a power supply unit for supplying power and also para 33 and 41 teaching the system including a controller connected to a power supply and generator that receives and sends power supply control signals based off of the inputs received) and the system comprising a microcontroller operable to send and receive data from one or more feedback sensors and operable to adjust the characteristics of the electromagnetic field based on received data (see Hughes at para 41 teaching the microcontroller being programmable so as to detect various properties and then control the characteristics of the generated electromagnetic field in response thereto such that the microcontroller is clearly able to function in the recited manner, including optimization).
Additionally, it is noted that the generator, as set forth above, is taught to have an adaptive, i.e. adjustable, frequency such that the system of Hughes would be capable of operating with an output signal at a frequency of the unwanted material (see Hughes at para 31). Furthermore, Hughes also teaches the water treatment device being able to be operated so as to have the wave shape, voltage and current also changed (see Hughes at para 31; thus capable of being a constant amplitude). Hughes also discloses the ability of the microcontroller to controller the amplitude of the driver signals used to generate the electromagnetic field (see Hughes at para 34), the electromagnetic field being directly applied to the unwanted material in the liquid.
However, Hughes does not explicitly disclose impedance matching circuitry that receives signals from the control system to maintain an impedance of the in-line device, a signal generator and a transmission medium for connecting the device and the generator at a matched impedance, and maintain a constant amplitude of the electromagnetic fields.
 teaches that it is known when applying radio frequency modulated electromagnetic fields to treat a fluid (see generally Morse at para 7), to have a control system capable of adjusting the signal from the signal generator so as to match the impedance of the device generating the electromagnetic field to the impedance of the signal generator (see Morse at para 51 and figure 1). Moreover, Morse teaches the impedance control via one or more inductors or capacitors (see Morse at para 51 teaching the impedance matching occurring via the use of a variable capacitor).
Furthermore, Olstowski teaches the benefit of impedance matching being that it results in increased efficiency by providing for maximum energy transfer to the electrodes (see Olstowski at para 24). One of ordinary skill in the art would have recognized this improved efficiency to result in not just power savings but also act to reduce total treatment time.
As such, one of ordinary skill in the art would have been motivated to have modified the system of Hughes so as to include an impedance matching control system as taught by Morse and Olstowski in an effort to improve the efficiency of the Hughes device and reduce total treatment time.  As an impedance matching network provides maximum energy transfer, the system of Hughes modified by Morse would be capable of maintaining a constant amplitude of the electromagnetic fields.
In regards to claim(s) 2, Hughes discloses the data comprises data from a TDS sensor, flow rate sensor, a temperature sensor and a pH sensor (para 11; automatic treatment programming, para 76, using said data).
In regards to claim(s) 9, Hughes discloses an unwanted material such as a microbial contaminant (para 18).
In regards to claim(s) 10, Hughes discloses a signal generator operable to output an oscillating or uniform time-varying signal as the frequency, voltage, current and signal waveform shape can be modified/selected controlled (para 5).  Thus, Hughes’ control system would be capable of selecting a frequency and voltage at an ionic cyclotron frequency for a theoretical material.
In regards to claim(s) 11, Hughes discloses an integrated signal generator capable of outputing an oscillating or uniform time-varying signal as the frequency, voltage, current and signal waveform shape can be modified/selected controlled of a time-varying signal (para 5; see also automatically and adaptively adjusting parameters by the microcontroller 112 based on pre-programmed settings; para 41).
.
Claims 4-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hughes in view of Morse and Olstowski, and in further view of Shiga (US 20130146464 A1), as submitted on Applicant's Information Disclosure Statement on 29 December 2018.
In regards to claim(s) 4-6, Hughes does not explicitly disclose wherein the control system is capable of comparing the received data to stored, reference data, wherein the control system is further capable of computing an indication of the difference between an amount of resources currently being used by a transport or reference system based on the received data and the amount of resources previously used by the transport or reference system based on historical data, or wherein the control system is further operable to compute an indication of the difference between an amount of resources currently being used by a transport or reference system based on the received data and a threshold amount of resources.
 Shiga pertains to an electromagnetic field treatment for water (title) and is therefore in the same field of endeavor as Hughes.  Shiga discloses the system wherein the control system is able to be used to compare data (see Shiga at para 64 teaching the detecting of the frequencies of the alternating magnetic and electric fields).   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Hughes in view of Morse and Olstowski with Shiga’s control system feature so as to resynchronize the frequencies if necessary (Shiga, para 64) which would necessarily include the ability to compare data as claimed, thus necessarily requiring a memory storage, which would also be structurally capable of comparing its data from a reference system or data according to a threshold amount of resources.
In regards to claim(s) 7-8, modified Hughes would be able to compute a savings in resources as it has the necessarily memory storage and can calculate differences between sets of data; as there is memory storage, modified Hughes would be capable of storing a comparison calculation (computed savings) in memory storage.
Response to Arguments
Applicant's arguments filed 27 November 2020 have been fully considered but they are not persuasive.  In regards to Applicant’s argument that Olstowski discloses impedance matching with respect to an ozone generator and that Morse performs impedance matching with a “delivery apparatus” 70 instead of directly applying the electromagnetic fields to unwanted material in a liquid, Examiner notes that Hughes discloses directly applying the electromagnetic fields to unwanted material in a liquid.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Even though Morse performs impedance matching to a liquid that does not comprises unwanted material, the reasons for modifying Hughes with Morse as taught by Olstowki still stand as stated above in the rejection grounds.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794